    Case 3:20-cv-00644-JPG Document 6 Filed 07/14/20 Page 1 of 4 Page ID #28




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

ADAM SHOFFNER,                                        )
#16197-028,                                           )
                                                      )
                                  Petitioner,         )
                                                      )
vs.                                                   )     Case No. 20-cv-00644-JPG
                                                      )
MICHAEL CARVAJAL and                                  )
WILLIAM BARR,                                         )
                                                      )
                                  Respondents.        )

                                   MEMORANDUM AND ORDER

GILBERT, District Judge:

        Petitioner Adam Shoffner is in the custody of the Federal Bureau of Prisons (BOP) and is

currently confined at the Federal Correctional Institution in Greenville, Illinois (FCI-Greenville).

He filed a Petition for Writ of Mandamus pursuant to 28 U.S.C. §§ 1361 and 1651 seeking

immediate release to home confinement and/or satisfaction of the criminal judgment(s) against

him. (Doc. 1, pp. 1-4). Shoffner’s request for this relief was prompted by the current coronavirus

pandemic, which has upended life in the United States this year and shows no signs of slowing

down. Due to the urgent nature of his request, the Court will immediately take up this matter.1

        The Petition is now before the Court for preliminary review under 28 U.S.C. § 1915A.

Section 1915A requires the Court to screen prisoner complaints, including petitions seeking a writ

of mandamus in a civil action, and filter out non-meritorious claims. 28 U.S.C. § 1915A(a). The



1
  Shoffner commenced this action without paying the $400.00 filing fee or filing an application for leave to
proceed in forma pauperis (“IFP”). Although the Court generally requires one or the other before screening
new cases, the Court will screen this matter without delay. Shoffner is ADVISED that his obligation to
pay the filing fee for this action was incurred at the time he filed the Petition and survives dismissal of the
action. However, if he seeks and is granted leave to proceed IFP, Shoffner will be obligated to pay $350.00
instead of $400.00.

                                                      1
  Case 3:20-cv-00644-JPG Document 6 Filed 07/14/20 Page 2 of 4 Page ID #29




court must dismiss those claims that are legally frivolous or malicious, fail to state a claim for

relief, or request money damages from an immune defendant. 28 U.S.C. § 1915A(b). At this

juncture, the factual allegations are liberally construed. Rodriguez v. Plymouth Ambulance Serv.,

577 F.3d 816, 821 (7th Cir. 2009).

                                            The Petition

       Shoffner is housed in FCI-Greenville. (Doc. 1, pp. 1-4). He does not indicate where or

with whom. (Id.). Shoffner simply alleges that his confinement during the COVID-19 pandemic

violates his Eighth Amendment right to be free from cruel and unusual punishment and his Fifth

Amendment right to due process of law. (Id. at 1). Shoffner offers no description of the conditions

he has encountered at FCI-Greenville during the pandemic, with a single exception.

       On May 4, 2020, Inmate Williams returned from the hospital and was placed into a cell

with Inmate Morris. (Id. at 3-4). Due to “human error,” Inmate Williams was not placed in

quarantine first. (Id. at 4). As a result both inmates had to be placed in quarantine. (Id.).

       Shoffner offers no other details about this incident. It is therefore unclear whether Inmate

Williams was diagnosed with COVID-19, whether he exhibited symptoms of the illness, whether

Inmate Morris became ill, or whether other inmates were affected by this error. Shoffner simply

states that the error placed all inmates “at a pervasive risk of harm.” (Id. at 3).

                                              Analysis

       Shoffner brings this action pursuant to 28 U.S.C. §§ 1361 and 1651, which establish

jurisdiction for a federal court to compel a federal official or agency to perform a duty that is owed

to the petitioner. See 28 U.S.C. § 1361. Three elements must be met to issue a writ: (1) a

petitioner’s clear right to the relief sought; (2) a plainly defined and peremptory duty on the part

of the respondent to do the act in question; and (3) no other adequate remedy at law.” Burnett v.



                                                  2
    Case 3:20-cv-00644-JPG Document 6 Filed 07/14/20 Page 3 of 4 Page ID #30




Bowen, 830 F.2d 731, 739 (7th Cir. 1987). Because a writ is considered an extraordinary remedy,

the Court will deny a petition if any of these three elements are missing. See Ahmed v. Dept. of

Homeland Security, 328 F.3d 383, 387 (7th Cir. 2003); Banks v. Secretary of Indiana Family and

Soc. Servs. Admin., 997 F.2d 231, 244 (7th Cir. 1993).

        Shoffner satisfies none of these requirements. He points to no plainly defined duty on the

part of either respondent, no violation of a duty, and no reason why release to home confinement

or satisfaction of his criminal judgment is warranted here. Accordingly, the Petition for Writ of

Mandamus does not survive preliminary review and shall be dismissed with prejudice for failure

to state a claim.

        If he wishes to pursue his request for release from prison or satisfaction of his criminal

judgment(s), Shoffner should consider filing a petition for habeas relief pursuant to 28 U.S.C.

§ 2241 in the district of his confinement or a motion for compassionate release pursuant to Title VI,

Section 603(b) of the First Step Act of 20182 in his criminal case in the district of his conviction.

This Order does not preclude Shoffner from pursuing these, or any other, avenues to relief.

                                                Disposition

        IT IS HEREBY ORDERED that the Petition for Writ of Mandamus (Doc. 1) is

DISMISSED with prejudice for failure to state a claim upon which relief may be granted.

Petitioner is ADVISED that the dismissal counts as one of his three allotted “strikes” pursuant to

28 U.S.C. § 1915(g). Petitioner is ADVISED that his obligation to pay the filing fee for this action

was incurred at the time the action was filed. Therefore, the filing fee of $400.003 remains due


2
  Section 603(b) of the First Step Act, which reforms 18 U.S.C. S 3582(c)(1)(A), allows a defendant to
move a federal court for compassionate release “after the defendant has fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse
of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier"
3
  This Order does not preclude Shoffner from filing a Motion for Leave to Proceed in forma pauperis, if he
wishes to do so. If granted, he will owe $350.00 for this action.

                                                      3
  Case 3:20-cv-00644-JPG Document 6 Filed 07/14/20 Page 4 of 4 Page ID #31




and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Petitioner wishes to appeal this dismissal, a notice of appeal must be filed with this Court

within sixty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). If Petitioner chooses to

appeal, he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the

appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724,

725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998). Finally, if the appeal is found to be nonmeritorious, Petitioner

may incur another “strike.” A proper and timely motion filed pursuant to Federal Rule of Civil

Procedure 59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion

must be filed no more than twenty-eight (28) days after the entry of the judgment, and this 28-day

deadline cannot be extended.

       The Clerk is directed to CLOSE THIS CASE and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: July 14, 2020                                   s/J. Phil Gilbert
                                                              J. PHIL GILBERT
                                                              United States District Judge




                                                 4
